Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed on 06/07/2021 in this application after final rejection.
Since this application is eligible for continued examination under 37 CFR 1.114, and the
fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office
action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
06/07/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in an interview with Andrew M. Riddles on 09/07/2021.
The application has been amended as follows:
Claims 17-20 are canceled. 

a laser cutter moveable with respect to the cutting table;
a first cutting material belt movably supported about the cutting table, the first cutting material belt extends over a top portion of the width of the cutting table extending over a first roller, under the cutting table and over a second roller, a second cutting material belt removably positioned on a top surface of the first cutting material belt, and wherein the second cutting material belt including a metal material having a plurality of apertures extending therethrough.
 	--Claim 10  (Currently Amended) The apparatus of claim 1, wherein the laser cutter has sufficient energy to cut a graphic material supported on the second cutting material belt without burning and melting the laser cutting material belt.


Reason for allowance
   The following is an examiner’s statement of reasons for allowance: as for claim 1, the closest prior arts, Schnetzer et al (5632915), discloses cutting apparatus  comprising: a first cutting material belt movably supported about the cutting table.  However, based on the amendments to claim 1, the closest prior arts, Schnetzer et al (5632915), do not disclose a second cutting material belt removably positioned on a top surface of the first cutting material belt, and wherein the second cutting material belt including a metal material having a plurality of apertures extending therethrough.  The prior arts of record 
 	Therefore, claims 1-16 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AYUB A MAYE/Examiner, Art Unit 3761                                                      

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715